March 24, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
A & L HEALTHCARE SERVICES, LLC AND AMAKA OKOROHA, Appellants

NO. 14-15-00020-CV                          V.

    DESTINY MEDICAL EXCHANGE, LLC D/B/A DESTINY MEDLINK,
                           Appellee
               ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on December 9, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, A & L Healthcare Services, LLC and Amaka Okoroha.


      We further order this decision certified below for observance.